729 N.W.2d 232 (2007)
Dennis RIZZUTO, Plaintiff-Appellant,
v.
Susan RIZZUTO, Defendant-Appellee.
Docket No. 132769. COA No. 269993.
Supreme Court of Michigan.
April 11, 2007.
On order of the Court, the application for leave to appeal the November 8, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. This order is without prejudice to the plaintiff *233 raising the issue of whether MCL 552.28 precludes courts from prohibiting a party from seeking a modification of spousal support prior to the expiration of a stated period of years, should the plaintiff seek to modify his support obligation prior to the expiration of the five-year period imposed by the Wayne Circuit Court's March 7, 2006 order.